  Case: 1:18-cv-05587 Document #: 895 Filed: 12/07/20 Page 1 of 7 PageID #:19495




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                )
 UNITED STATES SECURITIES                       )
 AND EXCHANGE COMMISSION,                       )
                                                )
                       Plaintiff,               )      Civil Action No. 18-cv-5587
                                                )
 v.                                             )      Judge John Z. Lee
                                                )
 EQUITYBUILD, INC., EQUITYBUILD                 )      Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                 )
 and SHAUN D. COHEN,                            )
                                                )
                       Defendants.              )
                                                )

            RECEIVER’S OPPOSITION TO MOTION TO VACATE SALES

       Kevin B. Duff, as receiver (“Receiver”) for the Estate of Defendants EquityBuild, Inc.

(“EquityBuild”), EquityBuild Finance, LLC (“EquityBuild Finance”), their affiliates, and the

affiliate entities of Defendants Jerome Cohen and Shaun Cohen (collectively, the “Receivership

Defendants”), respectfully files this memorandum in opposition to Ventus Holdings, LLC’s And

Ventus Merrill, LLC’s Combined Emergency Motion To Vacate Sale Until The Court Rules On

Motion To Stay (Dkt. No. 892).

                                     Factual Background

       By Order dated October 30, 2020 (Dkt. No. 841), the Court granted the Receiver’s motion

to confirm the sales of 7600-10 South Kingston, 7656-58 South Kingston, and 6949-59 South

Merrill. The Kingston properties had previously been under contract to Ventus Holdings, LLC and

the Merrill property had previously been under contract to Ventus Merrill, LLC. But after the

Ventus entities indicated that they could not secure acquisition financing, could not raise the
  Case: 1:18-cv-05587 Document #: 895 Filed: 12/07/20 Page 2 of 7 PageID #:19496




required equity, and could not consummate the purchases, the Receiver accepted new purchase

and sale contracts. (See, e.g., Dkt. 882, at 3-4)

       On November 2, 2020, Ventus filed a notice of appeal from the Court’s confirmation order

(Dkt. No. 847) and contemporaneously moved to stay the enforcement of the order (Dkt. No. 848).

After this Court indicated that the Ventus motion to stay would be taken under advisement

(Dkt. No. 860), the Receiver filed a memorandum in opposition to the motion (Dkt. No. 869). In

his opposition, the Receiver made clear that “these properties urgently need[ed] to be sold” (id.

at 1) and that the Receiver had scheduled the closings for November 12, 2020, but reset the

closings for November 17, 2020 and was “planning on proceeding with the closings at that time”

(id. at 3). On November 13, 2020, Ventus then moved for leave to file a reply in support of the

motion (Dkt. No. 875), and this Court entered an order on November 16, 2020 stating that “[t]he

Receiver is directed to hold off on the sales of [the three properties] for 14 days” (Dkt. No. 877).

       In accordance with the Court’s order, the Receiver held off on the sales of the three

properties for 14 days. On December 1, 2020, after the 14-day waiting period expired without any

motion by Ventus to extend it, the Receiver closed on the conveyance of 6949-59 South Merrill

and then, on December 2, 2020, he closed on the conveyances of 7600-10 South Kingston and

7656-58 South Kingston. On December 3, 2020, the Receiver filed a notice that the sales had

occurred and advised the Court that Ventus’ pending motion had become moot. (Dkt. No. 889)

On December 4, 2020, Ventus moved to vacate the sales pending a ruling on its motion to stay.

(Dkt. No. 892) For the reasons set forth below, however, no such relief is available, and the motion

should be denied.




                                                    2
     Case: 1:18-cv-05587 Document #: 895 Filed: 12/07/20 Page 3 of 7 PageID #:19497




                                             Argument

I.       Any Attempt To Reverse Or Vacate This Court’s Confirmation Order Is Moot.

         Ventus is asking this Court to enter an order vacating the completed sales of three

receivership properties, which would entail, among many other things, the refund of purchase

monies, the redeposits of earnest money into escrow, the reconveyance of three properties by the

purchasers, the issuance of retraction letters to tenants regarding changes in building ownership,

the reassignment of all tenant leases, the cancellation and release of promissory notes and

mortgages executed in favor of the buyers’ lenders, the refunds of the loan proceeds (presumably

with interest), the nullification of both the owner’s and lender’s policies of title insurance with

concomitant refunds of premium, the reversal of all closing costs (if possible), including brokerage

commissions, deed and money escrow fees, and state, county, and municipal transfer taxes, and

the reestablishment of utility accounts in the name of the Receiver – in essence, the untangling of

a Gordian knot. Not surprisingly, the law recognizes that when such sales are completed, requests

such as Ventus advances here are moot. See, e.g., In Re CGI, 27 F.3d 296, 301 (7th Cir. 1994)

(dismissing appeal based on mootness where property sales completed).

         Ventus’ emergency motion provides no basis for the relief sought other than (i) noting that

the motion to stay it filed has not been resolved and (ii) that it was Receiver’s obligation to seek

permission for the sale after the expiration of the fourteen-day period. Neither of these contentions

supports the relief requested.

         As to the first point, while it is true that Ventus’ motion for stay remains pending, like a

notice of appeal, the motion does not itself act to preclude a sale. In re CGI, 27 F.3d at 301 (“absent

entry of a stay, the trustee was not required to wait … before acting”). See also, e.g., In re Andy

Frain Services, Inc., 798 F. 2d 1113, 1125 (7th Cir. 1986) (where party fails to obtain stay of order

confirming sale of estate property pending appeal, subsequent sale of property moots appeal); In re


                                                  3
  Case: 1:18-cv-05587 Document #: 895 Filed: 12/07/20 Page 4 of 7 PageID #:19498




Vetter Corp., 724 F. 2d 52, 54-55 (7th Cir. 1983) (same). Moreover, the issue is academic because

Ventus can no longer attack an order from which it has already appealed. “The filing of a notice

of appeal is an event of jurisdictional significance – it confers jurisdiction on the court of appeals

and divests the district court of its control over those aspects of the case involved in the appeal.”

Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982); Kusay v. United States, 62

F. 3d 192, 193 (7th Cir. 1995). Thus, the only avenue of relief available to Ventus is the vacatur

of this Court’s November 16, 2020 order (Dkt. No. 877) directing the Receiver to hold off on

selling the properties for 14 days followed by the entry of a new order directing the Receiver to

hold off on selling the properties until such time as the Court rules on the Ventus motion to stay

pending appeal. But this Court need no longer consider the motion to stay pending appeal because,

as discussed above, the appeal is now moot. In fact, because the appeal is now moot, the Court

should now formally deny the motion to stay pending appeal (Dkt. No. 848).

       As to its other argument that the Receiver did not seek permission, once the fourteen-day

period expired, no further order precluded the Receiver from proceeding with the sale or required

additional notice by the Receiver. Indeed, the Receiver previously made clear his intention to

proceed with these closings at the earliest possible time in order to avoid the continuing risks of

holding the properties, including further threats that the purchaser(s) would terminate their

contracts and seek damages unless the closing occurred. (Dkt. No. 869, at 3) The Receiver also

indicated that closing these sales was needed to avoid continuing and increased costs to the

Receivership, including operating expenses and litigation, ongoing casualty risk, and risk of losing

the current sales in light of the delays. (Id. at 6) The Receiver indicated that such actions were

consistent with the Receiver’s practice of closing properties as soon as possible after receipt of

appropriate orders in the interest of capping all expenses and casualty risks associated with holding




                                                  4
  Case: 1:18-cv-05587 Document #: 895 Filed: 12/07/20 Page 5 of 7 PageID #:19499




properties, and in recognition of the fact that the purchasers have been waiting for months to close

and are courting risks with their lenders by not closing in timely fashion. (Id. at 3) In addition,

the Receiver has noted that the COVID-19 pandemic and its impact on the economy in general,

and rental income and risk to the real estate market in particular, has heightened the challenges of

operating, maintaining and preserving these properties and created an even greater impetus to sell

them expeditiously. (See, e.g., Dkt. No. 699, at 4) Closing these sales was essential to protect the

interests of the Receivership Estate and its claimants. And the Court had previously approved the

sales and overruled Ventus’ objections to those sales. (Dkt. No. 825, at 1-4; see also Dkt. No.

841) Accordingly, once the fourteen days expired, the Receiver proceeded to close the sales. (See

Dkt. No. 889)

       Conversely, Ventus was well aware that the Court only ordered a fourteen-day stay rather

than an indefinite stay, and, thus, the onus was on Ventus (not the Receiver) to seek an extension.

The Receiver acted in accordance with an order of this Court confirming the sales of these

properties. He was not required to seek additional leave. (Dkt. No. 825, at 1-4; see also Dkt.

No. 841)

       Finally, Ventus does not offer or assert any other basis in support of its motion or for the

relief it requests. Not having advanced any other arguments, any such arguments have been

waived. In any event, the issues presented by Ventus are moot and its motion (Dkt. No. 892) – as

well as its motion to stay (Dkt. No. 848) – should be denied.

                                           Conclusion

       Accordingly, for all the foregoing reasons, the Emergency Motion To Vacate Sale Until

The Court Rules On Motion To Stay (Dkt. No. 892) and the Motion To Stay Motion To Stay

Enforcement Of The Orders Entered On October 26, 2020 And October 30, 2020 And Stay The




                                                 5
  Case: 1:18-cv-05587 Document #: 895 Filed: 12/07/20 Page 6 of 7 PageID #:19500




Sale Of The Real Estate Identified In The Orders (Dkt. No. 848) should both be denied as moot as

well as for the reasons set forth in the Receiver’s previous oppositions to Ventus’ efforts (Dkt.

699, 869).


Dated: December 7, 2020                             Kevin B. Duff, Receiver

                                            By:     /s/ Michael Rachlis
                                                    Michael Rachlis
                                                    Jodi Rosen Wine
                                                    Rachlis Duff & Peel LLC
                                                    542 South Dearborn Street, Suite 900
                                                    Chicago, IL 60605
                                                    Phone (312) 733-3950; Fax (312) 733-3952
                                                    mrachlis@rdaplaw.net
                                                    jwine@rdaplaw.net




                                               6
  Case: 1:18-cv-05587 Document #: 895 Filed: 12/07/20 Page 7 of 7 PageID #:19501




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2020, I electronically filed the foregoing Receiver’s

Opposition to Motion to Vacate Sales with the Clerk of the United States District Court for the

Northern District of Illinois, using the CM/ECF system. A copy of the foregoing was served upon

counsel of record via the CM/ECF system.

       I further certify that I caused a true and correct copy of the foregoing Opposition, to be

served upon the following individuals or entities by electronic mail:

       -       Defendant Jerome Cohen (jerryc@reagan.com);

       -       All known EquityBuild investors; and

       -       All known individuals or entities that submitted a proof of claim in this action (sent

               to the e-mail address each claimant provided on the claim form).

       I further certify that the Opposition will be posted to the Receivership webpage at:

http://rdaplaw.net/receivership-for-equitybuild


                                                      /s/ Michael Rachlis

                                                      Rachlis Duff & Peel, LLC
                                                      542 South Dearborn Street, Suite 900
                                                      Chicago, IL 60605
                                                      Phone (312) 733-3950
                                                      Fax    (312) 733-3952
                                                      mrachlis@rdaplaw.net




                                                  7
